DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/20/2019.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 14.  Claim 9 recites the limitations of:
A computer-implemented method for providing real-time resource distribution to a resource event having standard delayed resource accessibility, the method executed by one or more computing processing device and comprising: 
determining a pending resource event occurring on a specified date, wherein the pending resource event uses an output of a second resource event as an input, wherein the output of the second resource event is not accessible until a time period after the specified date; 
in response to conducting the second resource event on or before the specified date, 
generating a resource depository; 
providing the resource depository with first resources in an amount equal to the output of the second resource event, wherein the first resources in the resource depository are available for immediate use as the input for conducting the pending resource event on the specified date; and 
linking the resource depository to an existing second resource depository, wherein upon expiration of the time period after the specified date, first resources remaining in the resource depository are automatically transferred to the existing second resource depository.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  .  Therefore Claims 1 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite distributed communication network, computing platform, memory, and processor. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023] through [0027] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2—8, 10-13, 15-20 further define the abstract idea that is present in their respective independent claims 1, 9, 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-13, 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-9, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nosek (PG PUB US 2014/0316988 A1) in view of Cauwenberghs (PG PUB US 2015/0348030 A1)

Regarding claims 1, 9 and 14 

A system for providing real-time resource distribution to a resource event having conventional delayed resource accessibility, the system comprising: a distributed network (See at least Nosek [0038] Facilitator 112 may be a retail or wholesale merchant or other business, may operate on-line via public network 150 (e.g., the Internet), via telephone, in a traditional "brick and mortar" venue, etc.”)
a computing platform disposed in the distributed communication network and including a memory and at least one processor in communication with the memory, wherein the memory stores instructions that are executable by the processor and configured to:  (See at least Nosek [0053] “Credit module 168, risk calculator 172 and/or processor 160 may access database 170 to retrieve and/or store various information concerning a user (e.g., bank account number, credit card number, electronic mail address, past transaction history) or another party to the user's desired value transfer.”)
determine a pending resource event on a specified date, wherein the pending resource event uses an output of a second resource event as an input, wherein the output of the second resource event is not accessible until a time period after the specified date; (See at least Nosek [0054] - [0055]: [0054] FIG. 2 is a flowchart demonstrating, in further detail, one method of employing a system such as that of FIG. 1A to make funds from a user's bank account (or similar source) available before an ACH debit to that account clears, according to one embodiment of the invention. [0055] In this embodiment, one entity (e.g., user, consumer) wishes to transfer or pay some amount of value, from his or her account with a bank or other institution, to another entity, using a payment/transfer system such as facilitator 112 of FIG. 1A. The user may already be known to and have an account with the system, or may register and initiate the following procedure at the time the payment or transfer is desired. Similarly, the entity to receive the value may already have an account with, or otherwise be known to, the system, or may be registered in conjunction with the transfer of the value. 

provide the resource depository with first resources in an amount equal to the output of the second resource event, wherein the first resources in the resource depository are available for immediate use as the input for conducting the pending resource event on the specified date;  (See at least Nosek [0069] “In state 218 the system releases or pays the desired funds as requested (e.g., to the user's account, a merchant, another user).”)

However Nosek does not specifically teach: “in response to conducting the second resource event on or before the specified date, generate a resource depository; and link the resource depository to an existing second resource depository, wherein upon expiration of the time period after the specified date, first resources remaining in the resource depository are automatically transferred to the existing second resource depository. 

However Cauwenberghs teaches:

in response to conducting the second resource event on or before the specified date, generate a resource depository; (See at least Cauwenberghs [0007] Techniques to mitigate fraud in an online financial transaction environment have been developed. One such approach focuses on preventing the account number of the cardholder being transmitted over a network, essentially making the cardholder's physical account invisible to interlopers. Here, a temporary account number is created that is used in a transaction instead of the primary account number (PAN) of the cardholder's credit or debit card. The temporary account number may be time-limited such that it remains valid for a certain period of time, anything from a few minutes to several days, weeks or months, or merchant-limited such that the account number may also be used with a specific merchant business. Alternatively, or in addition, the temporary account number may be valid for a predetermined number of transactions. For example, it may be valid only for a single use, or it may be valid for multiple uses. The use of temporary account numbers is known in the art, and they may also be known as `virtual account numbers` (VANs), `controlled payment numbers` or `secure online account numbers` to name a few examples.)

and link the resource depository to an existing second resource depository, wherein upon expiration of the time period after the specified date, first resources remaining in the resource depository are automatically transferred to the existing second resource depository. (See at least Cauwenberghs [0068] Following completion of the authorization stage of the payment transaction, the transaction processor 16 performs a known clearing and settlement process in order to credit the acquirer and the merchant with funds in relation to the payment transaction. In this process, the transaction processor 16 extracts the advanced fund 212 from the second subaccount 208, as illustrated at arrow 230, and routes appropriate payment to the acquirer 10, less an `interchange fee`.”) 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for electronic payment of Cauwenberghs since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided “in order to provide a security benefit to buyers in the system.” (Cauwenberghs [0023]) Therefore, Claims 1, 9, and 14 are obvious over the disclosure of Nosek, in view of Cauwenberghs.

Regarding claims 8 and 18

Nosek does not specifically teach: wherein the instructions are further configured to: in response to expiration of the time period after the specified date or using all of the first resources in the resource depository, delete the resource depository.  
However Cauwenberghs teaches at least at [0007] “The temporary account number may be time-limited such that it remains valid for a certain period of time, anything from a few minutes to several days, weeks or months, or merchant-limited such that the account number may also be used with a specific merchant business. Alternatively, or in addition, the temporary account number may be valid for a predetermined number of transactions. For example, it may be valid only for a single use, or it may be valid for multiple uses.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for electronic payment of Cauwenberghs since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided “in order to provide a security benefit to buyers in the system.” (Cauwenberghs [0023]) Therefore, Claims 8 and 18 are obvious over the disclosure of Nosek, in view of Cauwenberghs.

Regarding claims 19 and 20

Nosek teaches:
wherein the instructions are further configured to link a second resource depository holding the output of the second resource event to a system depository, wherein upon lapse of the delay period the output of the second resource event is automatically transferred to the system depository.  (See at least Nosek [0070] “In state 220, the system determines whether the ACH entry is rejected or returned. Return of an ACH debit (e.g., because of insufficient funds in the receiver's account) may take a variable amount of time, but if not received within a threshold period (e.g., several days), the system may assume that the transaction succeeded. If the transaction is a success, the system may use the received funds to replace those released to/for the user. Further, the system may cancel the hold that was placed on the user's credit source or, alternatively, may just allow it to expire.”)

Claim 2-7, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1, 9 and 14 and further in view of Yerradoddi (PG PUB US 2020/0320534 A1).
Regarding claims 2, 10, and 15

Nosek does not specifically teach: he system of Claim 1, wherein the instructions are further configured to: implement at least one of (i) one or more machine-learning models, or (ii) one or more artificial intelligence models to determine one or more inputs for the second resource event.  
However Yerradoddi teaches at least at [0047] “FIG. 3 illustrates a process 300 for using a machine learning model to predict an event associated with a transaction according to an embodiment of the disclosure. In some embodiments, the process 300 may be performed by the event analysis module 132 of the service provider server 130. The process 300 begins by detecting (at step 305) that a transaction has occurred between a merchant and a consumer. For example, a user (e.g., the user 140) may use the user device 110 to conduct a transaction with a merchant over a website hosted by the merchant server 120 or a POS system associated with the merchant server 120. The transaction may involve purchasing of an item from the merchant. The user 140 may choose to pay for the transaction by providing information of a funding source to the merchant or by using the payment service provider associated with the service provider server 130. Thus, either the merchant server 120 and/or the user device 110 may transmit a notification regarding the transaction to the service provider server 130. In some embodiments, in response to detecting the transaction, the event analysis module 132 may hold funds associated with the transaction from the merchant until a release condition is determined (e.g., a settlement of the transaction, a likelihood of an event associated with the transaction is determined to be below a predetermined threshold, etc.). Thus, after the transaction is detected, the event analysis module 132 may use the event prediction model 210 to determine a likelihood of the event one or more times (e.g., periodically during the settlement cycle), such that funds associated with a low-risk transaction may be released to the merchant.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions..” (Yerradoddi (abstract)) Therefore, Claims 2, 10 and 15 are obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Regarding claim 3
Nosek does not specifically teach: “wherein the instructions are further configured to: receive real-time data feeds indicating at least one of (i) input performance, (ii) input trends, and (iii) input ratings; and  determine the one or more inputs for the second resource event based at” least on one or more of (i) the input performance, (ii) the input trends, and (iii) the input ratings.
See at least Yerradoddi [0051] and [0053]: [0051] As such, in some embodiments, may use the machine learning model to determine the likelihood of the event based on the updated information (e.g., the updated item arrival time, etc.) upon a request for the likelihood and/or multiple times over a time period to determine the likelihood based on updated (or real-time) information.  [0053] In addition to the information related to the transaction, the shipment, and the device used to conduct the transaction, user interactions of the consumer 140 of the transaction with one or more computing systems, such as the website of the merchant involved in the transaction, the website(s) of other merchant(s), the website of the payment service provider, a website that provides business ratings of various merchants (e.g., Best Business Bureau, etc.), and/or other computing systems may also be indicative to the likelihood of the event associated with the transaction. 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions.” (Yerradoddi (abstract)) Therefore, Claim 3 is obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Regarding claim 4
Nosek does not specifically teach: wherein the instructions are further configured to: determine one or more inputs one or more for the second resource event based at least on a predetermined input profile.  
Yerradoddi teaches at least at [0043] User purchase profile information may be compiled or determined in any suitable way. In some instances, some information is solicited when a user first registers with a service provider. The information might include demographic information, a survey of purchase interests, and/or a survey of past purchases. In other instances, information may be obtained from other databases. In certain instances, information about the user and products purchased are collected as the user shops and purchases various items, which can also be used to determine whether a request is valid or fraudulent.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions.” (Yerradoddi (abstract)) Therefore, Claim 4 is obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Regarding claims 5, 11 and 16
Nosek does not specifically teach: wherein the instructions are further configured to: implement at least one of (i) one or more machine-learning models, or (ii) one or more artificial intelligence models to determine a timing for conducting the second resource event.  
Yerradoddi teaches at least at [0014] and [0048]: [0014] Thus, according to various embodiments of the disclosure, an event analysis system may use a machine learning model to predict whether an event (e.g., a dispute event, a chargeback event, etc.) associated with a transaction will occur in the future. Specifically, the machine learning model may be trained and configured to determine, for a particular electronic transaction, a likelihood that the event associated with the particular electronic transaction will occur in the future. … Thus, in some embodiments, when the event analysis system receives an indication that an electronic transaction has occurred, the event analysis system may obtain the information related to the transaction. The information related to the transaction may include a date and time of the transaction, a location where the transaction took place, an amount associated with the transaction, an identity of a merchant associated with the transaction, a rate that an event occurred for historic transactions associated with the merchant, an identity of a consumer associated with the transaction, a rate that an event occurred for historic transactions associated with the consumer, a category of the item being purchased in the transaction, a funding source type for the transaction, and other data related to the transaction.  (Note: also see [0048])

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions.” (Yerradoddi (abstract)) Therefore, Claims 5, 11, and 16 is obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Regarding claim 6  

Nosek does not specifically teach wherein the instructions are further configured to: receive real-time data feeds indicating at least one of (i) input performance, (ii) input trends, and (iii) input ratings; and determine the timing for the second resource event based at least on one or more of (i) the input performance, (ii) the input trends, and (iii) the input ratings.    
Yerradoddi teaches at least at [0054] The user monitoring module 206 (or the user tracking module 133) may monitor user interactions of the consumer 140 for a predetermined duration after the transaction has been conducted (e.g., for five days, ten days, etc.) or until a termination condition is detected (e.g., a settlement of the transaction). FIG. 4 illustrates a timeline 400 representing a settlement cycle of a transaction. As shown, the transaction that involves the merchant and the consumer 140 may occur at time `t0.` However, the transaction (and the payment of the transaction) may not be settled until a later time, such as time `t6.` The duration between the time `to` and the time `t6` (e.g., the duration 402) represents the settlement cycle and may vary depending on the transaction, and may last from several hours to several weeks. For example, the duration 402 between the time `t0` and the time `t6` for the transaction may be 6 days

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions.” (Yerradoddi (abstract)) Therefore, Claim 6 is obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Regarding claims 7, 13, and 17 
Nosek does not specifically teach: wherein the instructions are further configured to: implement at least one of (i) one or more machine-learning models, or (ii) one or more artificial intelligence models to determine a timing for conducting the second resource event.  
Yerradoddi teaches at least at [0048] and [0014]: [0048] The process 300 then obtains (at step 310) data related to the transaction. For example, in response to detecting that the transaction has occurred between the merchant and the user 140, the event analysis manager 202 may obtain the information related to the transaction that may affect the likelihood of the event associated with the transaction. In some embodiments, the notification that the service provider server 130 receives may include at least some of the information related to the transaction, such as a date and time of the transaction,  (Note: also see paragraph [0014])

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Instant availability if electronically transferred funds of Nosek with the system for using machine learning to predict events associated with transactions of Yerradoddi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because“[a] machine learning model may then be used to predict whether the event associated with the transaction will occur in the future based on the monitored user interactions.” (Yerradoddi (abstract)) Therefore, Claims 7, 13, 17 is obvious over the disclosure of Nosek, and Cauwenberghs in view of Yerradoddi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693